 


110 HR 948 IH: Social Security Number Protection Act of 2007
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 948 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Markey (for himself, Mr. Barton of Texas, Mr. Dingell, Mr. Rush, Mr. Stearns, Ms. Schakowsky, Mr. Gordon of Tennessee, Ms. Eshoo, Mr. Stupak, Mr. Gene Green of Texas, Ms. DeGette, Mrs. Capps, Mr. Doyle, Ms. Solis, Mr. Gonzalez, Mr. Inslee, Ms. Baldwin, Ms. Hooley, Mr. Weiner, Mr. Matheson, Mr. Butterfield, Mr. Terry, Mr. Burgess, and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To strengthen the authority of the Federal Government to protect individuals from certain acts and practices in the sale and purchase of Social Security numbers and Social Security account numbers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Social Security Number Protection Act of 2007. 
2.DefinitionsIn this Act: 
(1)CommissionThe term Commission means the Federal Trade Commission. 
(2)PersonThe term person means any individual, partnership, corporation, trust, estate, cooperative, association, or any other entity. 
(3)SaleThe term sale means obtaining, directly or indirectly, anything of value in exchange for a Social Security number or Social Security account number. Such term does not include the submission of such numbers as part of the process for applying for any type of Government benefit or programs (such as grant or loan applications or welfare or other public assistance programs). Such term also does not include transfers of such numbers as part of a data matching program under the Computer Matching and Privacy Protection Act. 
(4)PurchaseThe term purchase means providing directly or indirectly, anything of value in exchange for a Social Security number or Social Security account number. Such term does not include the submission of such numbers as part of the process for applying for any type of Government benefit or programs (such as grant or loan applications or welfare or other public assistance programs). Such term also does not include transfers of such numbers as part of a data matching program under the Computer Matching and Privacy Protection Act. 
(5)Social Security numberThe term Social Security number means the social security account number assigned to an individual under section 205(c)(2)(B) of the Social Security Act (42 U.S.C. 405(c)(2)(B)). 
(6)StateThe term State means any State of the United States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any territory or possession of the United States. 
3.Regulation of the sale and purchase of Social Security numbers 
(a)ProhibitionIt shall be unlawful for any person to sell or purchase a Social Security number in a manner that violates a regulation promulgated by the Commission under subsection (b) of this section. 
(b)Regulations 
(1)Restrictions authorizedThe Commission, after consultation with the Commissioner of Social Security, the Attorney General, and other agencies as the Commission deems appropriate, shall promulgate regulations restricting the sale and purchase of Social Security numbers and any unfair or deceptive acts or practices in connection with the sale and purchase of Social Security numbers. 
(2)Limitations on restrictionsIn promulgating such regulations, the Commission shall impose restrictions and conditions on the sale and purchase of Social Security numbers that are no broader than necessary— 
(A)to provide reasonable assurance that Social Security numbers will not be used to commit or facilitate fraud, deception, or crime; and 
(B)to prevent an undue risk of bodily, emotional, or financial harm to individuals.For purposes of subparagraph (B), the Commission shall consider the nature, likelihood, and severity of the anticipated harm; the nature, likelihood, and extent of any benefits that could be realized from the sale or purchase of the numbers; and any other relevant factors. 
(3)ExceptionsThe regulations promulgated pursuant to paragraph (1) shall include exceptions which permit the sale and purchase of Social Security numbers— 
(A)to the extent necessary for law enforcement or national security purposes; 
(B)to the extent necessary for public health purposes; 
(C)to the extent necessary in emergency situations to protect the health or safety of 1 or more individuals; 
(D)to the extent necessary for research conducted for the purpose of advancing public knowledge, on the condition that the researcher provides adequate assurances that— 
(i)the Social Security numbers will not be used to harass, target, or publicly reveal information concerning any identifiable individuals; 
(ii)information about identifiable individuals obtained from the research will not be used to make decisions that directly affect the rights, benefits, or privileges of specific individuals; and 
(iii)the researcher has in place appropriate safeguards to protect the privacy and confidentiality of any information about identifiable individuals; 
(E)to the extent consistent with an individual’s voluntary and affirmative written consent to the sale or purchase of a Social Security number that has been assigned to that individual; 
(F)to the extent necessary for legitimate consumer credit verification, if the Social Security numbers used for such verification are redacted in accordance with uniform redaction standards established by the Commission in such regulations; and 
(G)under other appropriate circumstances as the Commission may determine and as are consistent with the principles in paragraph (2). 
(c)Rulemaking 
(1)Deadline for actionNot later than 1 year after the date of enactment of this Act, the Commission shall promulgate the regulations under subsection (b) of this section, in accordance with section 553 of title 5, United States Code. 
(2)Effective datesSubsection (a) and the regulations promulgated under subsection (b) shall take effect 30 days after the date on which the final regulations issued under this section are published in the Federal Register. 
(d)EnforcementAny violation of a regulation promulgated under subsection (b) of this section shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices. 
(e)Administration and Enforcement 
(1)The CommissionThe Commission shall prevent any person from violating this section, and any regulation promulgated thereunder, in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such regulation shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.) as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Nothing contained in this Act shall be construed to limit the authority of the Commission under any other provision of law. 
(2)Actions by States 
(A)Civil actionsIn any case in which the attorney general of a State has reason to believe that an interest of the residents of that State has been or is threatened or adversely affected by an act or practice that violates any regulation of the Commission promulgated under subsection (b), the State, as parens patriae, may bring a civil action on behalf of the residents of the State in a district court of the United States of appropriate jurisdiction, to— 
(i)enjoin that act or practice; 
(ii)enforce compliance with the regulation; 
(iii)obtain civil penalties in an amount of $11,000 per violation not to exceed a total of $5,000,000; or 
(iv)obtain such other legal and equitable relief as the district court may consider to be appropriate.Before filing an action under this subsection, the attorney general of the State involved shall provide to the Commission and to the Attorney General a written notice of that action and a copy of the complaint for that action. If the State attorney general determines that it is not feasible to provide the notice described in this subparagraph before the filing of the action, the State attorney general shall provide the written notice and the copy of the complaint to the Commission and to the Attorney General as soon after the filing of the complaint as practicable. 
(B)Commission and Attorney General authorityOn receiving notice under subparagraph (A), the Commission and the Attorney General each shall have the right— 
(i)to move to stay the action, pending the final disposition of a pending Federal matter as described in subparagraph (c); 
(ii)to intervene in an action under clause (I); 
(iii)upon so intervening, to be heard on all matters arising therein; and 
(iv)to file petitions for appeal. 
(C)Pending criminal proceedingsIf the Attorney General has instituted a criminal proceeding or the Commission has instituted a civil action for a violation of this Act or any regulations thereunder, no State may, during the pendency of such proceeding or action, bring an action under this section against any defendant named in the criminal proceeding or civil action for any violation of this section that is alleged in that proceeding or action. 
(D)Rule of constructionFor purposes of bringing any civil action under subparagraph (A), nothing in this Act shall be construed to prevent an attorney general of a State from exercising the powers conferred on the attorney general by the laws of that State to conduct investigations, administer oaths and affirmations, or compel the attendance of witnesses or the production of documentary and other evidence. 
(E)Venue; service of processAny action brought under this section may be brought in any district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code. In an action brought under this section, process may be served in any district in which the defendant is an inhabitant or may be found. 
4.Effect on other lawsThis Act supersedes any provision of a statute, regulation, or rule of a State or political subdivision of a State that expressly restricts or prohibits the sale or purchase of Social Security numbers in a manner consistent with the regulations promulgated under section 3(b). 
 
